Citation Nr: 0606379	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-11 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, 
Alabama


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from April 1961 to October 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Birmingham, Alabama, which denied the appellant's enrollment 
in the VA healthcare system based on his lack of qualifying 
service.  


FINDING OF FACT

Service records identify the appellant's service as ACDUTRA 
(active duty for training) only; he did not serve on active 
duty.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.203, 
17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  A "veteran" is 
an individual who served in the active military, naval, or 
air service, and who was discharged or released under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2005).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).  The appellant has not claimed and 
the evidence does not show any disability during his claimed 
period of active service.  

The service department has verified that the appellant served 
a six month tour of active duty and has classified the 
appellant's service as ACDUTRA only.  A determination by the 
service department to this effect is binding on VA.  See 
generally Spencer v West, 13 Vet. App. 376 (2000).  The 
classification of the appellant's service is not in dispute.  
The Board notes that the appellant has referenced 38 C.F.R. 
§ 17.31, relating to the definition of duty periods and 
particularly inactive duty for training in relation to his 
claim for eligibility; however, the Board is unable to 
determine any relevance as the appellant's claim is based 
entirely on his period of ACDUTRA and the contention that six 
months of ACDUTRA renders him eligible for medical treatment.  
There is no provision in the applicable regulations, or the 
cited regulation to support this contention.

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the enumerated priorities.  
Here, because the appellant is not a veteran, he does not 
qualify for any of the categories of veterans who are 
eligible to be enrolled based on an order of priority as 
described in 38 U.S.C.A. § 1705(a) and corresponding 
regulations under 38 C.F.R. § 17.36(b)(1)-(8).  The Board 
finds, therefore, that the appellant's ACDUTRA is not 
qualifying active service in the United States Armed Forces 
for purposes of establishing eligibility for enrollment in 
VA's health care system, and that he is not a "veteran" for 
VA benefits purposes under the laws administered by VA.  As 
the law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  

The Board notes that the appellant was initially provided 
medical treatment through VA under tentative approval as a 
"humanitarian emergency" pending verification of 
eligibility, and was thereafter notified by the VAMC that his 
participation was being terminated.  The Board regrets that 
his initial treatment was only tentative, and is sympathetic 
to the appellant's health care needs; however, the Board is 
precluded by the law from granting VA medical benefits in 
this case.  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which defines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance which include lack of legal 
eligibility.  38 C.F.R § 3.159 (d).  See also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001).  In this case, because of the lack 
of legal entitlement, the Board finds that VCAA does not 
apply.


ORDER

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
C.F.R. § 17.36 (2005).




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


